DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I Claims 11-20 in the reply filed on 06 April 2021 is acknowledged.
Applicant has cancelled all of the claims of Group II in the response dated 06 April 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over OZEKI (US6925899) in view of EISENHUTH (DE102011000741A1), further in view of MIZUTANI (US20180221938A1).
As to claim 11, OZEKI teaches a method for producing a rack for a steering gear of a motor vehicle, the method comprising: providing a shaft raw material piece having a piece length (Figure 1 teaches a non-rack formed section that is a tube (4) and has a length.); providing a toothed segment (Figure 1 teaches the toothed section (3).), the toothed segment being bar-shaped (Figure 2 teaches the cross section of the toothed section (not labeled) is a tubular cross section.); aligning the toothed and shaft segments on a longitudinal axis (Figure 1 teaches the two segments (3, 4) are aligned.  Col. 2, Lines 50-52 teach butting the two tubular sections together before joining.); and joining the shaft segment to the toothed segment at a joint. (Col. 3, Lines 15-16 teach welding of the two sections together.)
OZEKI does not explicitly disclose providing a shaft raw material piece having a piece length that is a multiple of a shaft segment length and cutting to length a shaft segment from the semi-finished shaft segment product, the shaft segment being bar-shaped.
However, EISENHUTH teaches a method in the same field of endeavor that comprises providing a shaft raw material piece having a piece length that is a multiple of a shaft segment length (Figure 5 teaches a raw shaft material (50) that has multiple segment lengths (51, 52, 53).) and cutting to length a shaft segment from the semi-finished shaft segment product, the shaft segment being bar-shaped. (Figure 6 teaches the individual segment (60) is cut from the main tube (50) and is subject to subsequent machining to create a rack.)
One of ordinary skill in the art would have been motivated to apply the known starting raw material cutting technique of EISENHUTH to the shaft creation method of OZEKI in order to subject the starting material to suitable shaping methods (EISENHUTH ¶0006), cut the material to the length needed to produce a rack (EISENHUTH ¶0007), and achieve particularly favorable material properties by soft annealing, normalizing, or tempering the starting material. (EISENHUTH ¶0007).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known starting raw material cutting technique of EISENHUTH to the shaft creation method of OZEKI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
OZEKI does not explicitly disclose continuously grinding at least part of a circumferential face of the shaft raw material piece across a multiple of the shaft segment length to produce a semi-finished shaft segment product.
However, MIZUTANI teaches grinding at least part of a circumferential face of the shaft raw material piece across a multiple of the shaft segment length to produce a semi-finished shaft segment product. (¶0061-0064 teach the beginning method steps of the process, where a raw material bar is prepared, heat treated, then machined by grinding to form a desired outer diameter, then cut to a desired length.)
One of ordinary skill would have been motivated to apply the known shaft material preparation steps of MIZUTANI to the shaft creation method of OZEKI in view (MIZUTANI, ¶0063)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known shaft material preparation steps of MIZUTANI to the shaft creation method of OZEKI in view of EISENHUTH because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 12, OZEKI in view of EISENHUTH and MIZUTANI teaches the method of claim 11 wherein continuously grinding comprises at least partially configuring a functional portion of the shaft segment with a predefined final dimension. (MIZUTANI, ¶0063 teaches the grinding step where the outer diameter is adjusted to a desired size.  OZEKI Figure 8 teaches the formation of a functional portion (28) on the non-rack part.  The grinding step from MIZUTANI “at least partially” configures the area of the shaft where the functional portion is defined.)

As to claim 13, OZEKI in view of EISENHUTH and MIZUTANI teaches the method of claim 11 wherein the shaft raw material piece that is provided is at least one of hot formed, cold formed, or subtractively machined. (EISENHUTH, which is relied upon for the shaft raw material, teaches the raw material can be formed or subtractively machined. ¶0006 teaches turning (interpreted as subtractively machined) or “non-cutting shaping” (interpreted as forming) used in production of the raw bar.)

As to claim 14, OZEKI in view of EISENHUTH and MIZUTANI teaches the method of claim 11 wherein the shaft raw material piece that is provided is a rod or a tube. (EISENHUTH, Figure 5 teaches a rod (50).  OZEKI, Figure 2 teaches the material is rod shaped.)

As to claim 15, OZEKI in view of EISENHUTH and MIZUTANI teaches the method of claim 11 wherein the shaft raw material piece that is provided is a round material. (EISENHUTH, Figure 5 teaches a rod (50).  OZEKI, Figure 2 teaches the material is round.)

As to claim 16, OZEKI in view of EISENHUTH and MIZUTANI teaches the method of claim 11 comprising thermally treating the shaft raw material piece prior to the continuous grinding. (MIZUTANI ¶0061-0064 teach the beginning method steps of the process, where a raw material bar is prepared, heat treated, then machined by grinding to form a desired outer diameter, then cut to a desired length.)

As to claim 17, OZEKI in view of EISENHUTH and MIZUTANI teaches the method of claim 11 wherein for configuring a joining face, the cutting to length provides an end-side end face of the shaft segment. (EISENHUTH, Figures 5-6 teach the raw material (50) is cut to length (60).  Applying that technique to OZEKI as in the rejection of claim 11, the non-rack portion (Figure 1, Item 4) is formed with an end face.  OZEKI, Col. 2, Lines 50-52 teach butting the two tubular end faces together before joining.)

As to claim 18, OZEKI in view of EISENHUTH and MIZUTANI teaches the method of claim 11 comprising welding the toothed segment and the shaft segment to one another. (OZEKI Col. 3, Lines 15-16 teach welding of the two sections together.)

As to claim 19, OZEKI in view of EISENHUTH and MIZUTANI teaches the method of claim 11 wherein a functional portion of the shaft segment comprises at least one of a rack portion, a threaded portion, or a connection portion. (OZEKI, Figure 8 teaches a functional portion (28) on the shaft segment that is a threaded portion.)

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ROESKE (US7654165) in view of EISENHUTH (DE102011000741A1), further in view of MIZUTANI (US20180221938A1).
As to claim 11, ROESKE teaches a method for producing a rack for a steering gear of a motor vehicle, the method comprising: providing a shaft raw material piece having a piece length (Figure 1 teaches a non-rack formed section that is a tube (3) and has a length.); providing a toothed segment (Figure 1 teaches the toothed section (2).), the toothed segment being bar-shaped (Figure 1 teaches the cross section of the toothed section (2) is a tubular cross section.); aligning the toothed and shaft segments on a longitudinal axis (Figure 1 teaches the two segments (2, 3) are aligned.  Col. 4, Lines 9-11 teach butting the two tubular sections together before joining.  Col. 4, Lines 18-21 teach clamping of the two segments during welding to maintain alignment.); and (Col. 4, Lines 7-9 teach welding of the two sections together.)
ROESKE does not explicitly disclose providing a shaft raw material piece having a piece length that is a multiple of a shaft segment length and cutting to length a shaft segment from the semi-finished shaft segment product, the shaft segment being bar-shaped.
However, EISENHUTH teaches a method in the same field of endeavor that comprises providing a shaft raw material piece having a piece length that is a multiple of a shaft segment length (Figure 5 teaches a raw shaft material (50) that has multiple segment lengths (51, 52, 53).) and cutting to length a shaft segment from the semi-finished shaft segment product, the shaft segment being bar-shaped. (Figure 6 teaches the individual segment (60) is cut from the main tube (50) and is subject to subsequent machining to create a rack.)
One of ordinary skill in the art would have been motivated to apply the known starting raw material cutting technique of EISENHUTH to the shaft creation method of OZEKI in order to subject the starting material to suitable shaping methods (EISENHUTH ¶0006), cut the material to the length needed to produce a rack (EISENHUTH ¶0007), and achieve particularly favorable material properties by soft annealing, normalizing, or tempering the starting material. (EISENHUTH ¶0007).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known starting raw material cutting technique of EISENHUTH to the shaft creation method of ROESKE because it has been 
ROESKE does not explicitly disclose continuously grinding at least part of a circumferential face of the shaft raw material piece across a multiple of the shaft segment length to produce a semi-finished shaft segment product.
However, MIZUTANI teaches grinding at least part of a circumferential face of the shaft raw material piece across a multiple of the shaft segment length to produce a semi-finished shaft segment product. (¶0061-0064 teach the beginning method steps of the process, where a raw material bar is prepared, heat treated, then machined by grinding to form a desired outer diameter, then cut to a desired length.)
One of ordinary skill would have been motivated to apply the known shaft material preparation steps of MIZUTANI to the shaft creation method of ROESKE in view of EISENHUTH in order to adjust the outer diameter of the shaft to the desired size. (MIZUTANI, ¶0063)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known shaft material preparation steps of MIZUTANI to the shaft creation method of ROESKE in view of EISENHUTH because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 20, ROESKE in view of EISENHUTH and MIZUTANI teaches the method of claim 11 wherein the shaft segment comprises a first functional portion (ROESKE, Figure 1, Item 12), wherein the method comprises joining a second functional portion to at least one of the toothed segment or the shaft segment.  (ROESKE, Figure 1 teaches a second functional portion (10) that is joined to the toothed segment when the shaft segment (3) is joined to the toothed segment (2).)

Claims 11, 20, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over BILMAYER (US20100052280) in view of EISENHUTH (DE102011000741A1), further in view of MIZUTANI (US20180221938A1).
As to claim 11, BILMAYER teaches a method for producing a rack for a steering gear of a motor vehicle, the method comprising: providing a shaft raw material piece having a piece length (Figure 4 teaches a shaft section that is a tube (2) and has a length.); providing a toothed segment (Figure 4 teaches the toothed section (1).), the toothed segment being bar-shaped (Figure 4 teaches the cross section of the toothed section (1) is a tubular cross section, and is bar shaped.); aligning the toothed and shaft segments on a longitudinal axis (Figures 4 and 5 teach the two segments (1, 2) are aligned along their longitudinal axis before joining.); and joining the shaft segment to the toothed segment at a joint. (¶0036 teaches the two sections are connected with one another via a connection part (3) along a longitudinal axis (20).)
BILMAYER 
However, EISENHUTH teaches a method in the same field of endeavor that comprises providing a shaft raw material piece having a piece length that is a multiple of a shaft segment length (Figure 5 teaches a raw shaft material (50) that has multiple segment lengths (51, 52, 53).) and cutting to length a shaft segment from the semi-finished shaft segment product, the shaft segment being bar-shaped. (Figure 6 teaches the individual segment (60) is cut from the main tube (50) and is subject to subsequent machining to create a rack.)
One of ordinary skill in the art would have been motivated to apply the known starting raw material cutting technique of EISENHUTH to the shaft creation method of BILMAYER in order to subject the starting material to suitable shaping methods (EISENHUTH ¶0006), cut the material to the length needed to produce a rack (EISENHUTH ¶0007), and achieve particularly favorable material properties by soft annealing, normalizing, or tempering the starting material. (EISENHUTH ¶0007).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known starting raw material cutting technique of EISENHUTH to the shaft creation method of BILMAYER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
BILMAYER does not explicitly disclose continuously grinding at least part of a circumferential face of the shaft raw material piece across a multiple of the shaft segment length to produce a semi-finished shaft segment product.
However, MIZUTANI teaches grinding at least part of a circumferential face of the shaft raw material piece across a multiple of the shaft segment length to produce a (¶0061-0064 teach the beginning method steps of the process, where a raw material bar is prepared, heat treated, then machined by grinding to form a desired outer diameter, then cut to a desired length.)
One of ordinary skill would have been motivated to apply the known shaft material preparation steps of MIZUTANI to the shaft creation method of BILMAYER in view of EISENHUTH in order to adjust the outer diameter of the shaft to the desired size. (MIZUTANI, ¶0063)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known shaft material preparation steps of MIZUTANI to the shaft creation method of BILMAYER in view of EISENHUTH because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 20, BILMAYER in view of EISENHUTH and MIZUTANI teaches the method of claim 11 wherein the shaft segment comprises a first functional portion (BILMAYER, Figure 4, Item 5), wherein the method comprises joining a second functional portion to at least one of the toothed segment or the shaft segment.  (BILMAYER, Figure 4 teaches a second functional portion (3) that is joined to the toothed segment (1) and the shaft segment (2).)

As to claim 22, BILLMAYER teaches a method for producing a rack for a steering gear of a motor vehicle, the method comprising: providing a segment raw (Figure 4 teaches a shaft section that is a tube (2) and has a length.); providing a second segment (Figure 4 teaches the second section (1).); aligning the first and second segments on a longitudinal axis (Figures 4 and 5 teach the two segments (1, 2) are aligned along their longitudinal axis before joining.); and joining the first and second segments at a joint. (¶0036 teaches the two sections are connected with one another via a connection part (3) along a longitudinal axis (20).)
BILMAYER does not explicitly disclose providing a shaft raw material piece having a piece length that is a multiple of a shaft segment length and cutting to length a first shaft segment from the semi-finished shaft segment product.
However, EISENHUTH teaches a method in the same field of endeavor that comprises providing a shaft raw material piece having a piece length that is a multiple of a shaft segment length (Figure 5 teaches a raw shaft material (50) that has multiple segment lengths (51, 52, 53).) and cutting to length a shaft segment from the semi-finished shaft segment product, the shaft segment being bar-shaped. (Figure 6 teaches the individual segment (60) is cut from the main tube (50) and is subject to subsequent machining to create a rack.)
One of ordinary skill in the art would have been motivated to apply the known starting raw material cutting technique of EISENHUTH to the shaft creation method of BILMAYER in order to subject the starting material to suitable shaping methods (EISENHUTH ¶0006), cut the material to the length needed to produce a rack (EISENHUTH ¶0007), and achieve particularly favorable material properties by soft annealing, normalizing, or tempering the starting material. (EISENHUTH ¶0007).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known starting raw material cutting technique of EISENHUTH to the shaft creation method of BILMAYER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
BILMAYER does not explicitly disclose continuously grinding at least part of a circumferential face of the shaft raw material piece across a multiple of the shaft segment length to produce a semi-finished shaft segment product.
However, MIZUTANI teaches grinding at least part of a circumferential face of the shaft raw material piece across a multiple of the shaft segment length to produce a semi-finished shaft segment product. (¶0061-0064 teach the beginning method steps of the process, where a raw material bar is prepared, heat treated, then machined by grinding to form a desired outer diameter, then cut to a desired length.)
One of ordinary skill would have been motivated to apply the known shaft material preparation steps of MIZUTANI to the shaft creation method of BILMAYER in view of EISENHUTH in order to adjust the outer diameter of the shaft to the desired size. (MIZUTANI, ¶0063)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known shaft material preparation steps of MIZUTANI to the shaft creation method of BILMAYER in view of EISENHUTH because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 28, BILMAYER in view of EISENHUTH and MIZUTANI teaches the method of claim 22 wherein the first segment comprises a first functional portion (BILMAYER, Figure 4, Item 5), wherein the method comprises joining a second functional portion to at least one of the second segment or the first segment.  (BILMAYER, Figure 4 teaches a second functional portion (3) that is joined to the second segment (1) and the first segment (2).)



Claims 11 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAWAKI (US20200056693A1) in view of EISENHUTH (DE102011000741A1), further in view of MIZUTANI (US20180221938A1).
As to claim 11, YAMAWAKI teaches a method for producing a rack for a steering gear of a motor vehicle (Figure 9, Item 31), the method comprising: providing a shaft raw material piece having a piece length (Figure 9 teaches a shaft (S2) that has a length.); continuously grinding at least part of the rack, although not explicitly the shaft raw material piece (¶0036 teaches the grinding along the entire length of the shaft member along the longitudinal direction.  This grinding includes both the toothed segment and a portion of raw bar.); the shaft segment being bar-shaped (Figure 3 teaches the non-toothed section is bar shaped.); providing a toothed segment, the toothed segment being bar-shaped (Figure 3 teaches the toothed section of the rack bar is bar shaped.); aligning the toothed and shaft segments on a longitudinal axis; and (¶0061 teaches the two shafts (S1, S2) are joined coaxially (interpreted as aligned along a common axis) by welding.)
YAMAWAKI does not explicitly disclose providing a shaft raw material piece having a piece length that is a multiple of a shaft segment length cutting to length a shaft segment from the semi-finished shaft segment product.
However, EISENHUTH teaches a method in the same field of endeavor that comprises providing a shaft raw material piece having a piece length that is a multiple of a shaft segment length (Figure 5 teaches a raw shaft material (50) that has multiple segment lengths (51, 52, 53).) and cutting to length a shaft segment from the semi-finished shaft segment product, the shaft segment being bar-shaped. (Figure 6 teaches the individual segment (60) is cut from the main tube (50) and is subject to subsequent machining to create a rack.)
One of ordinary skill in the art would have been motivated to apply the known starting raw material cutting technique of EISENHUTH to the shaft creation method of YAMAWAKI in order to subject the starting material to suitable shaping methods (EISENHUTH ¶0006), cut the material to the length needed to produce a rack (EISENHUTH ¶0007), and achieve particularly favorable material properties by soft annealing, normalizing, or tempering the starting material. (EISENHUTH ¶0007).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known starting raw material cutting technique of EISENHUTH to the shaft creation method of YAMAWAKI because it has 
YAMAWAKI does not explicitly disclose continuously grinding at least part of a circumferential face of the shaft raw material piece across a multiple of the shaft segment length to produce a semi-finished shaft segment product.  YAMAWAKI does disclose the use of grinding on the toothed section.  (¶0036 teaches the grinding along the entire length of the shaft member along the longitudinal direction.  This grinding includes both the toothed segment and the segment.) and that the two sections have high shape accuracy to aid in aligning. (¶0062)
However, MIZUTANI teaches grinding at least part of a circumferential face of the shaft raw material piece across a multiple of the shaft segment length to produce a semi-finished shaft segment product. (¶0061-0064 teach the beginning method steps of the process, where a raw material bar is prepared, heat treated, then machined by grinding to form a desired outer diameter, then cut to a desired length.)
One of ordinary skill would have been motivated to apply the known shaft material preparation steps of MIZUTANI to the shaft creation method of YAMAWAKI in view of EISENHUTH in order to adjust the outer diameter of the shaft to the desired size. (MIZUTANI, ¶0063)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known shaft material preparation steps of MIZUTANI to the shaft creation method of YAMAWAKI in view of EISENHUTH because it has been held to be prima facie obvious to apply a known technique to a 

As to claim 22, YAMAWAKI teaches a method for producing a rack for a steering gear of a motor vehicle (Figure 8, Item 31), the method comprising: providing a segment raw material piece having a piece length (Figure 8 teaches a shaft (S2) that has a length.); continuously grinding at least part of the rack, although not explicitly the shaft raw material piece (¶0036 teaches the grinding along the entire length of the shaft member along the longitudinal direction.  This grinding includes both the toothed segment and a portion of raw bar.); providing a second segment, (Figure 3 teaches the second section of the rack bar has teeth and is bar shaped.); aligning the first and second segments on a longitudinal axis; and joining the first and second segments at a joint. (¶0061 teaches the two shafts (S1, S2) are joined coaxially (interpreted as aligned along a common axis) by welding.)
YAMAWAKI does not explicitly disclose providing a shaft raw material piece having a piece length that is a multiple of a shaft segment length cutting to length a first segment from the semi-finished shaft segment product.  YAMAWAKI does disclose that the first segment (S2) has a length.
However, EISENHUTH teaches a method in the same field of endeavor that comprises providing a shaft raw material piece having a piece length that is a multiple of a shaft segment length (Figure 5 teaches a raw shaft material (50) that has multiple segment lengths (51, 52, 53).) and cutting to length a shaft segment from the semi-finished shaft segment product, the shaft segment being bar-shaped. (Figure 6 teaches the individual segment (60) is cut from the main tube (50) and is subject to subsequent machining to create a rack.)
One of ordinary skill in the art would have been motivated to apply the known starting raw material cutting technique of EISENHUTH to the shaft creation method of YAMAWAKI in order to subject the starting material to suitable shaping methods (EISENHUTH ¶0006), cut the material to the length needed to produce a rack (EISENHUTH ¶0007), and achieve particularly favorable material properties by soft annealing, normalizing, or tempering the starting material. (EISENHUTH ¶0007).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known starting raw material cutting technique of EISENHUTH to the shaft creation method of YAMAWAKI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
YAMAWAKI does not explicitly disclose continuously grinding at least part of a circumferential face of the shaft raw material piece across a multiple of the shaft segment length to produce a semi-finished shaft segment product.  YAMAWAKI does disclose the use of grinding on the toothed section.  (¶0036 teaches the grinding along the entire length of the shaft member along the longitudinal direction.  This grinding includes both the toothed segment and the segment.) and that the two sections have high shape accuracy to aid in aligning. (¶0062)
However, MIZUTANI teaches grinding at least part of a circumferential face of the shaft raw material piece across a multiple of the shaft segment length to produce a semi-finished shaft segment product. (¶0061-0064 teach the beginning method steps of the process, where a raw material bar is prepared, heat treated, then machined by grinding to form a desired outer diameter, then cut to a desired length.)
One of ordinary skill would have been motivated to apply the known shaft material preparation steps of MIZUTANI to the shaft creation method of YAMAWAKI in view of EISENHUTH in order to adjust the outer diameter of the shaft to the desired size. (MIZUTANI, ¶0063)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known shaft material preparation steps of MIZUTANI to the shaft creation method of YAMAWAKI in view of EISENHUTH because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 23, YAMAWAKI in view of EISENHUTH and MIZUTANI teaches the method of claim 22 comprising cutting a thread into the segment raw material piece before joining the first and second segments. (YAMAWAKI, Figure 8 teaches the first (S2) and second (S1) segments of the rack bar.  ¶0058 teaches the functional section formed in the first segment (S2) can be formed in advance of the joining.  This paragraph is referring to Figure 6, yet ¶0059 teaches the toothed section (22) can be swapped for a screw section (24) as shown in Figure 8.)

As to claim 24, YAMAWAKI in view of EISENHUTH and MIZUTANI teaches the method of claim 22 wherein continuously grinding comprises at least partially (MIZUTANI, ¶0063 teaches the grinding step where the outer diameter is adjusted to a desired size.  YAMAWAKI teaches grinding of the bar material before joining in order to increase the shape accuracy and arrange the two segments with high accuracy. See ¶0057.)

As to claim 25, YAMAWAKI in view of EISENHUTH and MIZUTANI teaches the method of claim 22 comprising thermally treating the segment raw material piece prior to the continuous grinding. (MIZUTANI ¶0061-0064 teach the beginning method steps of the process, where a raw material bar is prepared, heat treated, then machined by grinding to form a desired outer diameter, then cut to a desired length.)

As to claim 26, YAMAWAKI in view of EISENHUTH and MIZUTANI teaches the method of claim 22 wherein joining the first and second segments comprises welding the first and second segments to one another. (YAMAWAKI teaches the joining method of the combined methods, where the first (S2) and second (S1) segments are joined together.  ¶0055 teaches joining of the two segments via frictional and pressure welding.)

As to claim 27, YAMAWAKI in view of EISENHUTH and MIZUTANI teaches the method of claim 22 wherein method of claim 22 wherein a functional portion of the first segment comprises at least one of a rack portion, a threaded portion, or a connection (YAMAWAKI, Figure 8 teaches the first segment (S2) has a threaded portion (24).)

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over BILMAYER (US20100052280) in view of MIZUTANI (US20180221938A1), further in view of YAMAWAKI (US20180031104A1).
As to claim 29, BILLMAYER teaches a method for producing a rack for a steering gear of a motor vehicle, the method comprising: aligning the first and second segments along a longitudinal axis (Figures 4 and 5 teach the two segments (1, 2) are aligned along their longitudinal axis before joining.  Figure 12 shows the rack after joining.); and joining the first and second segments after the continuous grinding, the cutting to length, and the plastic deformation. (Figures 4 and 5 teach that the joining of the rack components (1, 2) is done after they each have a set length, and since the teeth have already been cut, plastic deformation is completed.)
BILLMAYER does not explicitly disclose continuously grinding a segment raw material piece to form a semi-finished segment product that includes a functional portion; cutting to length a first segment from the semi-finished segment product. BILLMAYER does disclose that the first segment (Figure 12, Item 2) has a length.
However, MIZUTANI teaches continuously grinding a segment raw material piece to form a semi-finished segment product that includes a functional portion; cutting to length a first segment from the semi-finished segment product. (¶0061-0064 teach the beginning method steps of the process, where a raw material bar is prepared, heat treated, then machined by grinding to form a desired outer diameter, then cut to a desired length.  The “functional portion” of BILLMAYER on the first segment is the smooth rod.  ¶0005 teaches that a smooth rod can be a functional region in that it forms a bearing face.)
One of ordinary skill would have been motivated to apply the known shaft material preparation steps of MIZUTANI to the shaft creation method of BILMAYER in order to adjust the outer diameter of the shaft to the desired size. (MIZUTANI, ¶0063)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known shaft material preparation steps of MIZUTANI to the shaft creation method of BILMAYER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
BILLMAYER does not explicitly disclose plastically deforming a surface of a second segment.  BILLMAYER does teach that the second segment (Figure 12, Item 1) has been deformed to form teeth (4).
However, YAMAWAKI teaches a similar two part rack bar where one side is a smooth rod and one side is a toothed section (Figure 9 teaches the two part rack (31) can be a smooth section (S2) and a toothed section (S1).).  YAMAWAKI teaches plastically deforming a surface of the “second segment”. (Figures 2A-2C and Figure 3 teach the method steps for creating the toothed portion, where the rod is plastically deformed then machined.)
One of ordinary skill would have been motivated to combine the known plastic deformation technique of YAMAWAKI to the rack bar formation method of BILLMAYER in view of MIZUTANI in order to use a technique that is superior in formation accuracy (YAMAWAKI ¶0033) and form a prescribed outer diameter over its entire length (¶0036) and remove the working strain produced by the plastic working via the grinding (¶0039).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known plastic deformation technique of YAMAWAKI to the rack bar formation method of BILLMAYER in view of MIZUTANI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 30, BILLMAYER in view of MIZUTANI and YAMAWAKI teaches the method of claim 29 wherein the functional portion is a bearing face configured to mount the rack in the steering gear.  (BILLMAYER, ¶0005 teaches a smooth rod portion is function portion and can be used as a bearing face. Figure 12 teaches the first segment (2) can be a smooth portion.)

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over YAMAWAKI (US20200056693A1) in view of MIZUTANI (US20180221938A1).
As to claim 29, YAMAWAKI teaches a method for producing a rack for a steering gear of a motor vehicle (Figure 9, Item 31), the method comprising: continuously grinding a segment piece, although not explicitly the functional portion of the first segment (¶0036 teaches the grinding along the entire length of the shaft member along the longitudinal direction.  This grinding includes both the toothed segment and a portion of raw bar.), plastically deforming a surface of a second segment (Figure 9 teaches the two part rack (31) can be a smooth section (S2) and a toothed section (S1).)(Figures 2A-2C and Figure 3 teach the method steps for creating the toothed portion, where the rod is plastically deformed then machined.) ; aligning the first and second segments along a longitudinal axis; and joining the first and second segments after the continuous grinding, the cutting to length, and the plastic deformation. (¶0061 teaches the two shafts (S1, S2) are joined coaxially (interpreted as aligned along a common axis) by welding.  Figures 7A-7B teach the joining of the two segments.  These figures show the plastic deformation to form the teeth (2) in the second segment (S2) has already occurred.  ¶0052 teaches the grinding has already occurred when the joining happens.  The embodiment of Figure 9 does not have plastic working done on the first segment (S2).)
YAMAWAKI does not explicitly disclose continuously grinding a segment raw material piece to form a semi-finished segment product that includes a functional portion; cutting to length a first segment from the semi-finished segment product. YAMAWAKI does disclose that the first segment (Figure 9, Item S2) has a length.
However, MIZUTANI teaches continuously grinding a segment raw material piece to form a semi-finished segment product that includes a functional portion; cutting to length a first segment from the semi-finished segment product. (¶0061-0064 teach the beginning method steps of the process, where a raw material bar is prepared, heat treated, then machined by grinding to form a desired outer diameter, then cut to a desired length.  The “functional portion” of YAMAWAKI on the first segment is the smooth rod surface.)
One of ordinary skill would have been motivated to apply the known shaft material preparation steps of MIZUTANI to the shaft creation method of YAMAWAKI in in order to adjust the outer diameter of the shaft to the desired size. (MIZUTANI, ¶0063)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known shaft material preparation steps of MIZUTANI to the shaft creation method of YAMAWAKI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over YAMAWAKI (US20200056693A1) in view of MIZUTANI (US20180221938A1), as applied in claim 29 above, further in view of HUK (DE102012011509A1).
As to claim 31, YAMAWAKI in view of MIZUTANI teaches the method of claim 29, wherein the joining of the first and second segments comprises friction welding (YAMAWAKI, ¶0055 teaches the use of frictional pressure welding to join the segments.), and the functional portion formed by continuous grinding has a roughness. (YAMAWAKI, Figure 9 teaches the function portion of the first segment (S2) is a smooth rod.  MIZUTANI teaches the preparation of this rod, ¶0061-0064 teach the beginning method steps of the process, where a raw material bar is prepared, heat treated, then machined by grinding to form a desired outer diameter.)
YAMAWAKI in view of MIZUTANI does not explicitly disclose the functional portion formed by the continuous grinding has a mean surface roughness of less than 6.3 µm that is ready for use in the steering gear without post-machining.  YAMAWAKI (Figure 9, S2) does not have any deformation/machining on the exterior surface.
However HUK teaches the functional portion formed by the continuous grinding has a mean surface roughness of less than 6.3 µm that is ready for use in the steering gear without post-machining. (¶0017 teaches the use of bars that have an average surface roughness of <4 µm and that this roughness is generated by grinding.  Figure 1b teaches a smooth portion of the rod in the middle that is not subject to post-machining in that is does not have threads or teeth formed on it. ¶0009 teaches that roughness values in the disclosure are given in µm.)
One of ordinary skill would have been motivated to apply the known roughness value of HUK to the grinding method of YAMAWAKI in view of MIZUTANI in order to provide raw parts that can be expediently pre-machined (HUK ¶0017). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known roughness value of HUK to the grinding method of YAMAWAKI in view of MIZUTANI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
SUGITA (JP2006046423A) teaches joining two shaft segments of a rack bar by welding, and provides a motivation for creating the rack bar from two separate pieces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        22 April 2021